STATE OF MINNESOTA
                                                                           flOctober 16, 2015

                                                                                Onm OF
                                 IN SUPREME COURT                          AJII!'IUAIECCDtl's

                                        Al4-2111


In re Petition for Disciplinary Action against
DeAnna Jeanne Schleusner, a Minnesota Attorney,
Registration No. 265597.


      By order filed on September 1, 2015, we suspended respondent DeAnna Jeanne

Schleusner from the practice of law for a minimum of 30 days, effective 14 days from the

date of the filing of the order. Respondent has filed an affidavit seeking reinstatement in

which she states that she has fully complied with the terms of the suspension order,

except for successful completion of the professional responsibility portion of the state bar

examination. The Director of the Office of Lawyers Professional Responsibility does not

oppose the request.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent DeAnna Jeanne Schleusner is conditionally reinstated to the

practice of law in the State of Minnesota, subject to her successful completion of the

professional responsibility portion of the state bar examination, and is placed on

disciplinary probation for 2 years, subject to the following conditions:

       (a)    Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by its due date.
       Respondent shall provide the Director with a current mailing address and
       shall immediately notify the Director of any change of , address.


                                              1
Respondent shall cooperate with the Director's investigation of any
allegations of unprofessional conduct that may come to the Director's
attention.   Upon the Director's request, respondent shall provide
authorization for release of information and documentation to verify
respondent's compliance with the terms of this probation;

(b)  Respondent shall abide by the Minnesota Rules of Professional
Conduct;

(c)    Respondent shall be supervised by a licensed Minnesota attorney,
appointed by the Director, to monitor compliance with the terms of this
probation. Within 14 days from the date of the filing of this order,
respondent shall provide the Director with the names of four attorneys who
have agreed to be nominated as respondent's supervisor. If, after diligent
effort, respondent is unable to locate a supervisor acceptable to the
Director, the Director shall seek to appoint a supervisor. Until a supervisor
has signed a consent to supervise, respondent shall, on the frrst day of each
month, provide the Director with an inventory of client files as described in
paragraph (d) below. Respondent shall make active client files available to
the Director upon request;

(d)    Respondent shall cooperate fully with the supervisor's efforts to
monitor compliance with this probation. Respondent shall contact the
supervisor and schedule a minimum of one in-person meeting per calendar
quarter. Respondent shall submit to the supervisor an inventory of all
active client files by the first day of each month during the probation. With
respect to each active file, the inventory shall disclose the client name, type
of representation, date opened, most recent activity, next anticipated action,
and anticipated closing date. Respondent's supervisor shall file written
reports with the Director at least quarterly, or at such more frequent
intervals as the Director may reasonably request;

(e)    Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to correspondence, telephone calls, and
other important communications from clients, courts, and other persons
interested in matters that respondent is handling and that will ensure that
respondent regularly reviews each and every file and completes legal
matters on a timely basis. Within 30 days from the date of the filing of this
order, respondent shall provide to the Director and to the probation
supervisor, if any, a written plan outlining office procedures designed to
ensure that she is in compliance with probation requirements. Respondent
shall provide progress reports as requested; and           ·



                                       2
      (f)    Respondent shall initiate or continue current treatment by a licensed
      consulting psychologist or other mental health professional acceptable to
      the Director and shall complete all therapy programs recommended by the
      therapist. Respondent shall provide the necessary authorizations to allow
      the Director to verify her compliance with treatment.

      2.     By September 1, 2016, respondent shall comply with Rule 18(e)(3), Rules

on Lawyers Professional Responsibility (RLPR), by filing with the Clerk of Appellate

Courts and serving upon the Director proof of respondent's successful completion of the

professional responsibility portion of the state bar examination. Failure to do so shall

result in automatic re-suspension pending proof of successful completion of the

examination, pursuant to Rule 18(e)(3), RLPR.

      Dated: October 16, 2015

                                                BY TilE COURT:


                                                ~~-4-
                                                David R. Stras
                                                Associate Justice




                                           3